[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION AND JUDGMENT
After a hearing in damages, the court finds that judgment should enter in favor of the plaintiff and against the defendants, as follows:
Economic Damages                  $43,238.31
Noneconomic Damages                55,000.00 ---------- Total Damages                 $93,238.31
Of this sum, the court finds that the intervening plaintiff, the City of Waterbury is entitled to reimbursement for the sum of $60,955.04 paid to the plaintiff under provisions of the Workers Compensation law, for payments for medical bills, lost wages, and partial permanent disability.
The balance is to be paid to the plaintiff Timothy Jackson, to wit, the sum of $32,283.27.
The court disallows $830 of the specials claimed because although the city paid that sum to Claims Review Associates, it was more properly a claims investigation expense which the city chose to incur, not a reimbursable payment for treatment of the injured plaintiff.
The court further finds that (1) the defendants did not appear for the hearing although they had notice; (2) as a result of the defendant's negligence, the plaintiff has suffered serious injury to his knee which has left him partially disabled, that has and will in the future cause him pain and suffering.
So ordered.
FLYNN, J. CT Page 9141